DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 12/27/21 are currently pending. Claim(s) 1-20 is/are rejected.
Allowable Subject Matter
Claim(s) 4-15, 19-20 is/are objected to as being dependent upon a rejecte7d base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
fixing part in claim(s) 5-6, 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3 and 16-18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by BRANSCOMB (WO 2010033470 A2 - IDS).

    PNG
    media_image1.png
    723
    380
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    686
    304
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    745
    431
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    758
    366
    media_image4.png
    Greyscale

Regarding claims 1-2, 16-17 BRANSCOMB teaches a filter assembly which is pushed linearly (filtration assembly 20) for a water purifier comprising: a filter holder (collar 88,) into which a part of a filter is insertable; and a lock (figure 3,) mounted to the filter holder and configured to lock the filter to or release the filter from the filter holder, wherein the lock comprises a guide; a pusher (31) including an elastic member (33), a stopper  (100) and a cam (102) (D1: figures 3-4, 8).
Regarding claim 3, BRANSCOMB teaches the housing comprises an inlet tube (110) through which water is introduced to the filter when the filter is inserted into the filter holder, an outlet tube  (76) through which the 25introduced water is filtered by the filter and discharged from the filter when the filter is inserted into the filter holder, a plurality of support protrusions (92, 94) on which one side of 18Docket No. 2494.1800 the elastic member is supported, and a plurality of cam holes (holes formed by 78) to which the cam is coupled.
Regarding claim 18, BRANSCOMB teaches wherein the housing comprises an inlet tube  (28) through which water is introduced to the filter when the filter is inserted into the filter holder, and an .

Claim(s) 1-2 and 16-17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JUNG (KR 20120055445 A - IDS).
[AltContent: textbox (Stopper)][AltContent: arrow]
    PNG
    media_image5.png
    698
    346
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    706
    397
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    399
    486
    media_image7.png
    Greyscale

Regarding claims 1-2, 16-17 JUNG discloses a filter assembly (filter assembly 20) for a water purifier comprising: a filter holder (upper holder 33) into which a part of a filter is insertable; and a lock ( figures 11-12) mounted to the filter holder and configured to lock the filter to or release the filter from the filter holder, wherein the lock comprises a guide (57); a pusher (60) including an elastic member (54), a stopper (see fig. above) and a cam (58) (figure 11).
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A .
Response to Argument
Applicant argue Brancomb does not teach a stopper.
The examiner does not find this persuasive. A stopper is considered nothing more than a protrusion under the broadest reasonable interpretation in light of the specification. Applicant themselves state Brancomb appears to show a protruded lug to help advance the filter cartridge. This by definition reads on the claim as a stopper (i.e. a protrusion that guides filter assembly). Further, the reference clearly states that filter cartridge 22 rotates the indexing lug 100 abuts an indexing stop 138 (p. 5) therefore clearly serving as stopper. [A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464 1468 (Fed. Cir. 1990). Similarly, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Schreiber, 128 F.3d at 1477-78. 
Applicant argue Jung fails to discuss the recited stopper and how it interacts with the cam and etc.
[AltContent: arrow][AltContent: textbox (Stopper)]
    PNG
    media_image7.png
    399
    486
    media_image7.png
    Greyscale


The examiner does not find this persuasive. As stated above a stopper is considered nothing more than a protrusion under the broadest reasonable interpretation in light of the specification. From annotated figure above, JUNG clearly discloses the lock comprises a guide (57); a pusher (60) including an elastic member (54), a stopper (see fig. above, a protrusion) that indirectly engages with a cam (58) (figure 11). Note the claim does not require the stopper directly interact with the cam. The claim is very broad. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777